            Case 1:20-cv-10885-MKV Document 1 Filed 12/23/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 CARA HERLIHY,

                        Plaintiff,                            Case No.: 20-cv-

        v.                                                   NOTICE OF REMOVAL

 HYATT CORPORATION d/b/a GRAND
 HYATT BAHA MAR, CARIB RESORTS
 INC., and BLUE ILLUSIONS, LTD.,

                        Defendants.


       Pursuant to 28 U.S.C. § 1441 and based upon this Court’s diversity jurisdiction under 28

U.S.C. § 1332, HYATT CORPORATION s/h/a “HYATT CORPORATION d/b/a GRAND

HYATT BAHA MAR” (“Hyatt”), hereby files this Notice of Removal, removing this action from

the Supreme Court of the State of New York, County of New York, to the United States District

Court for the Southern District of New York. The grounds for such removal are as follows:

       1.      A civil action was commenced in the Supreme Court of the State of New York,

County of New York, in which CARA HERLIHY is the plaintiff. Hyatt, the petitioner herein, is

a defendant in the action. The action is entitled Cara Herlihy v. Hyatt Corporation d/b/a Grand

Hyatt Baha Mar, Carib Resorts Inc., and Blue Illusions, Ltd. and bears Index Number

159385/2020 (hereinafter the “Action”).

       2.      The complaint was served upon Hyatt on or about November 24, 2020. A copy of

the summons and complaint is attached hereto as Exhibit “A” (hereinafter “Compl.”).

       3.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) because there

is diversity of citizenship and more than $75,000, exclusive of interest and costs, is at stake.



                                                  1
            Case 1:20-cv-10885-MKV Document 1 Filed 12/23/20 Page 2 of 4




       4.      The Action, as currently pled, is a civil action seeking damages exceeding $75,000

for personal injury and asserting claims of negligence and breach of contract.

       5.      Specifically, the plaintiff alleges that while she was walking on the beach on

Balmoral Island in Nassau, Bahamas, “she was caused to sustain serious, severe and permanent

personal injuries due to a dangerous, defective, and unsafe condition existing thereat.” See Compl.

at ¶¶ 70-72.

       6.      The complaint alleges that the plaintiff is a resident of the County of Westchester

in the State of New York. See Compl. at ¶ 1.

       7.      “[A] corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal place of

business.” 28 U.S.CS § 1332.

       8.      Hyatt is incorporated in the State of Delaware. Hyatt has its principal place of

business in Chicago, Illinois. Hyatt is therefore a citizen, resident, and domiciliary of the States

of Delaware and Illinois.

       9.      Carib Resorts Inc. is incorporated in the State of Florida and has its principal place

of business in Miami, Florida. Carib Resorts Inc. is therefore a citizen, resident, and domiciliary

of the State of Florida.

       10.     Blue Illusions, Ltd. is a Bahamian company and has its principal place of business

in Nassau, Bahamas. Blue Illusions, Ltd. is therefore a citizen, resident, and domiciliary of the

Bahamas.

       11.     Each defendant in the Action is therefore a citizen, resident, and domiciliary of a

different state than the plaintiff, who is a resident of the State of New York.




                                                  2
          Case 1:20-cv-10885-MKV Document 1 Filed 12/23/20 Page 3 of 4




       12.     Because complete diversity exists between the plaintiff and all defendants, this

Action is one of which the District Courts of the United States have original jurisdiction under 28

U.S.C. § 1332 and 28 U.S.C. § 1441.

       13.     This Notice of Removal is being filed within thirty (30) days of Hyatt’s receipt of

the complaint, as required by 28 U.S.C. § 1446(b).

       14.     Pursuant to 28 U.S.C. § 1446(a), a true copy of the process, pleadings, order and

documents which have been filed in the state court action are attached hereto as Exhibit A.

       15.     Written filing of this Notice of Removal will be given to the plaintiff promptly after

the filing of the Notice of Removal, as is required by law.

       16.     A true and correct copy of this Notice of Removal will be filed with the Clerk of

the Supreme Court of the State of New York, County of New York as soon as possible (in light of

the current public health emergency) after the filing of the Notice of Removal, as is required by

law.

       17.     By filing this Notice of Removal, petitioner does not waive any defense which may

be available to it, specifically including, but not limited to, the right to contest in personam

jurisdiction over the petitioner, improper service of process upon the petitioner, and the absence

of venue in this Court or in the court from which the Action has been removed.

       18.     All fees required by law in connection with this notice have been filed.

       WHEREFORE, petitioner prays that this action proceed in this Court as an action properly

removed thereto.




                                                 3
         Case 1:20-cv-10885-MKV Document 1 Filed 12/23/20 Page 4 of 4




Dated: December 22, 2020
       White Plains, New York

                                        Respectfully submitted,

                                        WILSON ELSER MOSKOWITZ EDELMAN & DICKER
                                        LLP




                                        Thomas M. DeMicco, Esq.
                                        Suma S. Thomas, Esq.
                                        Marielle A. Moore, Esq.
                                        Attorneys for Petitioner
                                        HYATT CORPORATION
                                        1133 Westchester Avenue
                                        White Plains, New York 10604
                                        Tel.: (914) 323-7000
                                        thomas.demicco@wilsonelser.com
                                        suma.thomas@wilsonelser.com
                                        marielle.moore@wilsonelser.com

To:   Philip V. Aiello
      McManus Ateshoglou Aiello
      & Apostolakos PLLC
      Attorneys for the Plaintiff
      48 Wall Street, 25th Floor
      New York, New York 10005

      Carib Resorts Inc.
      600 NE 36th Street, St. 39
      Miami, Florida 33137

      Blue Illusions, Ltd.
      Balmoral Island
      P.O. Box N-4839
      Nassau, New Providence, Bahamas

      Blue Illusions, Ltd.
      c/o DWF Adjusting Limited
      1 Scott Place, 2 Hardman Street
      Manchester, Great Manchester, M3 3AA
      United Kingdom

                                           4
